Citation Nr: 1728226	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to January 1952 with service in Korea.  His decorations include a Bronze Star Medal with "V" device.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In October 2014, the Veteran provided testimony before the undersigned Veterans Law Judge.

These matters were previously before the Board in December 2014, at which time they were remanded to obtain outstanding treatment records and provide an examination.  As explained below, the Board finds that another remand is required.

Additionally, in December 2014, the Board noted that the issues of the Veteran's entitlement to service connection for bilateral hearing loss, higher ratings for cold injury residuals of the bilateral lower extremities, and service connection for cold injury residuals of the bilateral upper extremities were raised during his October 2014 Board hearing.  As the Board did not have jurisdiction over those issues at that time, they were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record does not show that these matters have been addressed by the AOJ; thus, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that the necessary development is completed so that the Veteran is afforded every possible consideration.

In March 2017, the Veteran was evaluated by private psychologist Dr. S.E.  The corresponding March 2017 treatment update and previous statements by the Veteran indicate that he has continued to receive ongoing treatment from Dr. S.E., to include biweekly therapy sessions that commenced in October 2016.  As these records have not been associated with the claims file, VA should make reasonable efforts to obtain them on remand.  38 U.S.C.A. § 5103A(c) (West 2014).  Thereafter, the March 2017 report and any evidence obtained on remand must be considered by the AOJ in the first instance.

Additionally, the Board finds that the issue of the Veteran's entitlement to a TDIU must be remanded because it is inextricably intertwined with the issue of his entitlement to an increased rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide or authorize VA to obtain records of his treatment by Dr. S.E., and associate with the claims file any outstanding and pertinent VA treatment records.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given an opportunity to secure the records.

Additionally, any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  

2.  Readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

